Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION On November 16, 2014, Ruth’s Hospitality Group, Inc. and certain of its affiliates (collectively, the “Company”) and Landry’s, Inc. and Mitchell’s Entertainment, Inc., an affiliate of Landry’s Inc. (together with Landry’s Inc., “Landry’s”), entered into an asset purchase agreement (the “Agreement”). Pursuant to the Agreement, the Company agreed to sell its Mitchell’s Fish Market and Mitchell’s/Cameron’s Steakhouse restaurants (collectively, the “Mitchell’s Restaurants”) and related assets to Landry’s for $10 million. The sale of the Mitchell’s Restaurants closed on January 21, 2015. The assets sold consist primarily of leasehold interests, leasehold improvements, restaurant equipment and furnishings, inventory, and related intangible assets, including brand names and trademarks associated with the 21 Mitchell’s Restaurants. Under the terms of the Agreement, Landry’s assumed the Mitchell’s Restaurants’ facility lease obligations and the Company will reimburse Landry’s for gift cards that are sold prior to the closing date and used at the Mitchell’s Restaurants during the 18 months following the closing date. In the Agreement, the Company and Landry’s have made customary representations and warranties and have agreed to customary covenants relating to the sale of the Mitchell’s Restaurants. Specifically, (i) before the closing date, the Company was subject to certain business conduct restrictions with respect to its operation of the Mitchell’s Restaurants, and (ii) for 18 months following the closing date, neither the Company nor Landry’s will knowingly solicit or employ, or seek to solicit or employ, certain key employees of the other party, subject to certain limited exceptions. It is anticipated that Landry’s will offer employment to substantially all of the employees of the Mitchell’s Restaurants. The Company and Landry’s have agreed to indemnify each other for losses arising from certain breaches of the Agreement and for certain other liabilities. The unaudited pro forma condensed consolidated financial information has been prepared to illustrate the effect of the sale of the Mitchell’s Restaurants. The historical financial information has been adjusted to give effect to matters that are (1) directly attributable to the sale of the Mitchell’s Restaurants, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the operating results of the Company. The unaudited pro forma condensed consolidated financial information should be read in conjunction with the accompanying Notes to the unaudited pro forma condensed consolidated financial information and the historical unaudited consolidated financial statements of the Company included in our Quarterly Report on Form 10-Q for the period ended September 28, 2014 and the historical audited consolidated financial statements of the Company included in our Annual Report on Form 10-K for the fiscal year ended December 29 , 2013, and filed with the Securities and Exchange Commission (SEC). The unaudited pro forma condensed consolidated financial information is presented for informational purposes only. It has been prepared in accordance with the regulations of the SEC and is not necessarily indicative of what our financial position or results of operations actually would have been had we completed the sale of the Mitchell’s Restaurants at the dates indicated, nor does it purport to project the future financial position or operating results of the Company. 1 Ruth’s Hospitality Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Income For the Thirty-nine Weeks Ended September 28, 2014 (Dollars amounts in thousands, except share and per share data) Historical Ruth's Hospitality Group, Inc. Less: Sale of the Mitchell's Restaurants (1) Pro Forma Ruth's Hospitality Group, Inc. Revenues: Restaurant sales $ 287,675 $ 55,333 $ 232,342 Franchise income 11,360 - 11,360 Other operating income 3,664 211 3,453 Total revenues 302,699 55,544 247,155 Costs and expenses: Food and beverage costs 91,631 17,970 73,661 Restaurant operating expenses 146,233 32,412 113,821 Marketing and advertising 7,352 1,694 5,658 General and administrative costs 19,445 2,021 17,424 Depreciation and amortization expenses 9,813 1,895 7,918 Pre-opening costs 924 - 924 Loss on impairment 15,295 15,295 - Total costs and expenses 290,693 71,287 219,406 Operating income (loss) 12,006 ) 27,749 Other income (expense): Interest expense, net ) - ) Other 47 22 25 Income (loss) from continuing operations before income tax expense 11,172 ) 26,893 Income tax expense (benefit) 2,376 ) 9,038 Income (loss) from continuing operations $ 8,796 $ ) $ 17,855 Basic earnings (loss) per common share: Continuing operations $ 0.25 $ ) $ 0.51 Diluted earnings (loss) per common share: Continuing operations $ 0.25 $ ) $ 0.51 Shares used in computing earnings (loss) per common share: Basic 35,047,458 35,047,458 35,047,458 Diluted 35,567,738 35,567,738 35,567,738 Dividends declared per common share $ 0.15 $ 0.15 See accompanying notes to the unaudited pro forma condensed consolidated financial information. 2 Ruth’s Hospitality Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Income Year Ended December 29, 2013 (Dollars amounts in thousands, except share and per share data) Historical Ruth's Hospitality Group, Inc. Less: Sale of the Mitchell's Restaurants (1) Pro Forma Ruth's Hospitality Group, Inc. Revenues: Restaurant sales $ 388,083 $ 78,109 $ 309,974 Franchise income 15,012 - 15,012 Other operating income 3,554 348 3,206 Total revenues 406,649 78,457 328,192 Costs and expenses: Food and beverage costs 120,612 25,391 95,221 Restaurant operating expenses 194,515 45,360 149,155 Marketing and advertising 11,673 2,216 9,457 General and administrative costs 30,404 2,596 27,808 Depreciation and amortization expenses 13,060 2,795 10,265 Pre-opening costs 692 - 692 Loss on impairment and asset disposals, net 3,262 3,262 - Gain on settlements, net ) ) ) Total costs and expenses 372,062 81,183 290,879 Operating income (loss) 34,587 ) 37,313 Other income (expense): Interest expense, net ) - ) Other ) 22 ) Income (loss) from continuing operations before income tax expense 32,897 ) 35,601 Income tax expense (benefit) 9,102 ) 10,781 Income (loss) from continuing operations $ 23,795 $ ) $ 24,820 Basic earnings (loss) per common share: Continuing operations $ 0.69 $ ) $ 0.71 Diluted earnings (loss) per common share: Continuing operations $ 0.67 $ ) $ 0.69 Shares used in computing earnings (loss) per common share: Basic 34,761,160 34,761,160 34,761,160 Diluted 35,784,430 35,784,430 35,784,430 Dividends declared per common share $ 0.12 $ 0.12 See accompanying notes to the unaudited pro forma condensed consolidated financial information. 3 Ruth’s Hospitality Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Income Year Ended December 30, 2012 (Dollars amounts in thousands, except share and per share data) Historical Ruth's Hospitality Group, Inc. Less: Sale of the Mitchell's Restaurants (1) Pro Forma Ruth's Hospitality Group, Inc. Revenues: Restaurant sales $ 378,445 $ 80,033 $ 298,412 Franchise income 13,836 - 13,836 Other operating income 3,774 177 3,597 Total revenues 396,055 80,210 315,845 Costs and expenses: Food and beverage costs 120,215 25,837 94,378 Restaurant operating expenses 190,742 45,982 144,760 Marketing and advertising 11,178 1,901 9,276 General and administrative costs 28,299 2,687 25,612 Depreciation and amortization expenses 14,556 3,486 11,070 Pre-opening costs 540 0 540 Loss on impairment and asset disposals, net 4,955 1,693 3,262 Gain on settlements, net ) - ) Total costs and expenses 369,802 81,587 288,215 Operating income (loss) 26,253 ) 27,630 Other income (expense): Interest expense, net ) - ) Debt issuance costs written-off ) - ) Other 4 24 ) Income (loss) from continuing operations before income tax expense 23,085 ) 24,438 Income tax expense (benefit) 6,687 ) 7,885 Income (loss) from continuing operations $ 16,398 $ ) $ 16,553 Basic earnings (loss) per common share: Continuing operations $ ) $ - $ ) Diluted earnings (loss) per common share: Continuing operations $ ) $ - $ ) Shares used in computing earnings (loss) per common share: Basic 34,313,636 34,313,636 34,313,636 Diluted 34,313,636 34,313,636 34,313,636 See accompanying notes to the unaudited pro forma condensed consolidated financial information. 4 Ruth’s Hospitality Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Statement of Income Year Ended December 25 , 201 1 (Dollars amounts in thousands, except share and per share data) Historical Ruth's Hospitality Group, Inc. Less: Sale of the Mitchell's Restaurants (1) Pro Forma Ruth's Hospitality Group, Inc. Revenues: Restaurant sales $ 351,380 $ 76,491 $ 274,889 Franchise income 12,464 - 12,464 Other operating income 3,493 222 3,271 Total revenues 367,337 76,713 290,624 Costs and expenses: Food and beverage costs 108,880 24,718 84,162 Restaurant operating expenses 181,683 43,572 138,111 Marketing and advertising 11,748 2,268 9,480 General and administrative costs 22,803 1,726 21,077 Depreciation and amortization expenses 14,859 3,329 11,530 Pre-opening costs 192 - 192 Loss on impairment and asset disposals, net 3,478 3,042 436 Restructuring benefit ) ) - Total costs and expenses 343,141 78,153 264,988 Operating income (loss) 24,196 ) 25,636 Other income (expense): Interest expense, net ) - ) Debt issuance costs written-off - - - Other ) ) ) Income (loss) from continuing operations before income tax expense 20,816 ) 22,283 Income tax expense (benefit) 1,663 ) 2,886 Income (loss) from continuing operations $ 19,153 $ ) $ 19,397 Basic earnings (loss) per common share: Continuing operations $ 0.38 $ ) $ 0.39 Diluted earnings (loss) per common share: Continuing operations $ 0.38 $ ) $ 0.39 Shares used in computing earnings (loss) per common share: Basic 34,093,104 34,093,104 34,093,104 Diluted 43,252,101 43,252,101 43,252,101 See accompanying notes to the unaudited pro forma condensed consolidated financial information. 5 Ruth’s Hospitality Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Balance Sheet September 28, 2014 (Dollars amounts in thousands, except share and per share data) Historical Ruth's Hospitality Group, Inc. Less Mitchell's Restaurants (2) Proforma Ruth's Hospitality Group, Inc. Assets Current assets: Cash and cash equivalents $ 3,486 $ 10,000 $ 13,486 Accounts receivable, less allowance for doubtful accounts 13,617 - 13,617 Inventory 7,506 ) 6,647 Prepaid expenses and other 1,891 - 1,891 Deferred income taxes 5,628 379 6,007 Total current assets 32,128 9,520 41,648 Property and equipment, net of accumulated depreciation 87,173 ) 78,289 Goodwill 24,293 - 24,293 Franchise rights, net of accumulated amortization 32,288 - 32,288 Trademarks 2,965 ) 118 Other intangibles, net of accumulated amortization 5,631 ) 3,303 Deferred income taxes 26,421 - 26,421 Other assets 1,955 - 1,955 Total assets $ 212,854 $ ) $ 208,315 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 9,202 $ - $ 9,202 Accrued payroll 11,849 - 11,849 Accrued expenses 9,357 961 10,318 Deferred revenue 24,797 - 24,797 Other current liabilities 5,923 ) 5,796 Total current liabilities 61,128 834 61,962 Long-term debt 30,000 - 30,000 Deferred rent 22,999 ) 19,673 Other liabilities 4,310 ) 2,844 Total liabilities 118,437 ) 114,479 Commitments and contingencies - - - Shareholders' equity: Common stock, par value $.01 per share; 100,000,000 shares authorized, 34,668,049 shares issued and outstanding at September 28, 2014 347 - 347 Additional paid-in capital 159,778 - 159,778 Accumulated deficit ) ) ) Treasury stock, at cost; 71,950 shares at September 28, 2014 - - - Total shareholders' equity 94,417 ) 93,836 Total liabilities and shareholders' equity $ 212,854 $ ) $ 208,315 See accompanying notes to the unaudited pro forma condensed consolidated financial information. 6 Basis of Presentation The unaudited pro forma condensed consolidated financial information has been prepared to illustrate the effect of the sale of the Mitchell’s Restaurants. The unaudited pro forma condensed consolidated statements of income for the thirty-nine week period ended September 28, 2014 and fiscal years 2013, 2012 and 2011, and the unaudited pro forma condensed consolidated balance sheet as of September 28, 2014, have been derived from the historical consolidated financial statements of the Company, which are included in its Quarterly Report on Form 10-Q for the period ended September 28, 2014 and its Annual Report on Form 10-K for the year ended December 29, 2013. The unaudited pro forma condensed consolidated statements of income reflect the Company's results as if the sale of the Mitchell’s Restaurants had occurred as of December 27, 2010. The unaudited pro forma condensed consolidated balance sheet as of September 28, 2014 reflects the Company's position as if the sale of the Mitchell’s Restaurants had occurred on that date. Future income statements of the Company will treat the results of the Mitchell’s Restaurants as a discontinued operation. Historical Ruth's Hospitality Group, Inc. This column reflects the Company’s historical unaudited financial position as of September 28, 2014, the historical audited operating results for the fiscal years 2013, 2012 and 2011, and the unaudited historical operating results for the thirty-nine week period ended September 28, 2014, prior to any adjustment for the sale of the Mitchell’s Restaurants and the other adjustments described below. On January 21, 2015 the Company completed the previously announced sale of the Mitchell’s Restaurants to Landry’s. Pursuant to the terms of the Agreement, the total cash consideration for Mitchell’s Restaurants was $10 million. The following are included in the unaudited pro forma condensed consolidated statements of income for the thirty-nine week period ended September 28, 2014 and fiscal years 2013, 2012 and 2011, and the unaudited pro forma condensed consolidated balance sheet as of September 28, 2014. (1) Results of the Mitchell’s Restaurants This column includes amounts representing the revenues, and expenses attributable to the Mitchell’s Restaurants which were included in the Company's historical financial statements. In accordance with generally accepted accounting principles in the United States, the amounts eliminated on the unaudited pro forma condensed consolidated statements of income do not include certain indirect corporate overhead included in general and administrative as such amounts would have been absorbed by the Company in the absence of the Mitchell’s Restaurants. Income taxes are comprised of (a) taxes calculated at the composite federal and state statutory tax rate times the pre-tax loss plus (b) the FICA tip credit benefit attributable to the restaurant sales of the Mitchell’s Restaurants. A reconciliation of the U.S. statutory tax rate to the effective tax rate applicable to operations for the Mitchell’s Restaurants for the thirty-nine week period ended September 28, 2014 and fiscal years 2013, 2012 and 2011 follows: 39 Weeks Ended Fiscal Year Ended September 28, December 29, December 30, December 25, Income tax benefit at statutory rates % Increase in income taxes resulting from: State income taxes, net of federal benefit % Federal employment tax credits % Effective tax rate % In fiscal years 2013, 2012 and 2011, the federal employment tax credits had a disproportionate impact on the income tax rate due to the Mitchell’s Restaurants generating relatively small losses from operations before income taxes. (2) Assets and liabilities of the Mitchell’s Restaurants This column includes amounts representing the assets and liabilities of the Mitchell’s Restaurants which were included in the Company’s historical financial statements, and the proceeds, net of related transaction costs, and the resulting net loss from the sale of the Mitchell’s Restaurants. 7 The net loss from the sale of the Mitchell’s Restaurants has been summarized below (in thousands): Proceeds from the sale of the Mitchell's Restaurants $ 10,000 Lease related liabilities extinguished 4,919 Estimated transaction expenses ) Net proceeds 13,958 Mitchell's assets sold 14,918 Loss on sale before taxes ) Income tax benefit 379 Net loss on sale $ ) The calculation of the loss on the sale of the Mitchell’s Restaurants includes estimated transaction costs that are directly attributable to the sale, but are not reflected in the accompanying unaudited pro forma condensed consolidated statements of income. Transaction costs include professional fees and other costs directly related to the sale of the Mitchell’s Restaurants. The above amounts are preliminary and are subject to adjustments in future periods. (3) Earning Per Share Basic earnings per common share for fiscal years 2012 and 2011 is computed under the two-class method in accordance with Financial Accounting Standards Board Accounting Standards Codification Topic 260. Under the two-class method, a portion of net income is allocated to participating securities, such as the Company’s preferred stock, and therefore is excluded from the calculation of basic earnings per share allocated to common shares. Diluted earnings per common share for fiscal years 2012 and 2011 is computed by dividing the net income applicable to preferred and common shareholders for the period by the weighted average number of common and potential common shares outstanding during the period. Income from continuing operations for fiscal years 2012 and 2011, in both the basic and diluted earnings per common share calculations, is reduced by the Company’s preferred stock dividends ($514 thousand and $2.5 million, respectively), accretion of the Company’s preferred stock to its redemption value ($73 thousand and $353 thousand, respectively) and the excess of redemption value over carrying value of preferred shares redeemed ($35.8 million and $0, respectively). 8
